DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive. 
 	Regarding the 101 rejection, the Applicant argues that the claims are amended to recite an automated processor and the practical application allows the artist tor programmer to define the emotional perspective of the subject when experiencing the presentation.  The examiner respectfully disagrees as adding generic computer components does not overcome an eligibility rejection, see MPEP 2106.05(b)(I).  With regards to enhancing media presentation with a neurostimulation pattern the claims as currently written do not require a step or element to perform neurostimulation to the patient to enhance media presentation.  Instead, for example, claim 1 only requires storing the neurostimulation in a memory and does not require neurostimulation of a subject.  The examiner suggest amending the independent claims to include language similar to claim 3 which presents the neurostimulation pattern to the subject (corresponding to the determined brainwave patterns) encoded with an audiovisual content of the media. 
 	Regarding the 103 rejection, the Applicant argues there is no teaching or suggestion of “enhancing emotional response to a presentation by neurostimulation of a subject concurrent Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.  In this case the preamble appears to be a statement of purpose as the method does not apply neurostimulation to the subject to enhance emotional response to a media presentation.  Instead it obtains brainwave patterns associated with targeted emotional states generates a neurostimulation pattern and stores the neurostimulation in a memory.  However, Aguilar Domingo was modified in view of Pal et al which teaches applying TMS (or other neuromodulation stimulation) to the patient combined with audiovisual presentation (e.g. Paragraphs [0092], [0100] and [0104]).
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	In response to Pal et al the Applicant argues that there is no teaching or suggestion that a neurostimulation pattern corresponds to or is modulated with a brainwave pattern and references paragraph [0094] and Figures 2A-2D.  The examiner notes that the features upon is modulated with a brainwave pattern (emphasis added)) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition Aguilar Domingo discloses obtaining brainwave patterns from donor in the target emotional state (normalized) and applying neurostimulation to change the subjects waveform to the donors waveform (e.g. Paragraphs [0048-0050], [0066] and [0084-0085]).  Pal is being relied upon to teach that it is known to use neuromodulaton for inducing an emotional state in a subject using sensory stimuli with neuromodulation to increase the subjects emotional response to an audiovisual presentation to provide new and subjectively enjoyable experiences by concurrently stimulating the brain via direct neuromodulation as well as one or more sensory transduction pathway.  The specific neuromodulation of Pal is not being relied upon, but teaching the concept of using neuromodulation to induce an emotional state in a subject to an audiovisual presentation. 	In response to Pal the Applicant argues that for amended claims 11 and 26 that Pal does not disclose that the stimulus is the audiovisual presentation.  Similar to discussed above Pal teaches transcranial magnetic stimulation (TMS) (Paragraph [0092]) and to control the responses to sound, music, film, video, performance, dance, other produced/organized sensory experiences (e.g. Paragraph [0093]).  In other words Pal teaches systems and methods for integrating noninvasive neuromodulation such as (but not limited to) TES (targeted electrical stimulation) with a musical event (e.g. concert or DJ set at a club), musical track (e.g. listened to by oneself), or other sensory experiences (e.g. video or film) would be advantageous (e.g. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, and 4-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claim(s) recite(s) a mental process and/or method of organizing human activity by using information from recorded brain waves and using it to generate a neurostimulation pattern without significantly more. This judicial exception is not integrated into a practical application because the abstract idea method is not tied to any structure and includes activities that can be performed by a person/user.  For example the method includes the mental steps of using printouts of recorded brainwaves of individuals and generate a neurostimulation pattern (e.g. faster tempo causes more nervous/tense).  Therefore, a user could generate a frequency based on prerecorded brain waves and generate a frequency form the brainwave pattern and store the response in memory.  Additionally, a memory and at least one automated processor are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because defining information and generating a pattern based on the information using a memory and processor are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 in the preamble requires enhancing emotional response to a media presentation by neurostimulation of a subject concurrent with being presented with the media presentation.  This is unclear because the claim does not require neurostimulation being presented to the patient, but instead generating a neurostimulation pattern.  It is unclear how this generation without application of the neurostimulation enhances emotional response.  The examiner suggest amending the claim to include language similar to claim 3 or claim 31.  Claim 17 defines a neurostimulation pattern adapted to entrain brain wave pattern synchronized with the media presentation, but does not positively recite the step of embedding the brainwave pattern into at least a portion of the audiovisual media. 	Dependent claims 2, 4-7, and 18-22 inherit the same deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, 17, 18, 20-28, 30-33, and 35-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar Domingo (US Publication 2015/0105837) in view of Pal et al (US Publication 2016/0346545) and Monroe (US Patent 5,213,562).
Referring to Claims 1, 17, 30 and 31, Aguilar Domingo teaches a system/method/nontransitory computer readable medium comprising instructions of enhancing emotional response to a media presentation by neurostimulation of a subject concurrent with being presented with the media presentation, comprising: a first memory defining a sequence of target emotional states associated with respective portions of the media presentation, derived from recorded brainwaves of at least one donor while in the respective target emotional state (e.g. Paragraphs [0036], [0048], [0067], [0071], [0074-0084] and claims 11, 15-18 disclose measuring EEG activity in reaction to stimuli generated and matching EEG patterns with cognitive process using a database of patterns extracted); at least one automated processor configured for generating a neurostimulation pattern corresponding to the determined brainwave pattern (e.g. Paragraphs [0006], [0074-0094] disclose using the database to generate an output to the brain stimulation unit 114).  However, Aguilar Domingo does not 
 	Additionally, Monroe teaches that it is known to use repetitive visual stimulation (e.g. Column 2 lines 25-30 to effect entrainment and transferring of states (mental, emotional and physical) from one human being to another through the imposition of one individual's EEG, superimposed on desired stereo signals, on another individual, by inducement of a binaural beat phenomenon as set forth in abstract and Column 3 lines 3-9 to provide replication of desired consciousness to enhance environments (e.g. abstract and Column 2, lines 63-64).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Aguilar Domingo, with effecting entrainment and transferring of states (mental, emotional and physical) from one human being to another through the imposition of one individual's EEG, superimposed on desired stereo signals, on another individual, by inducement of a binaural beat phenomenon or through visual stimulation as taught by Monroe, since such a modification would provide the predictable results of replication of desired consciousness to enhance environments.

Referring to Claims 2 and 18, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, wherein: the target emotional state associated with the respective portions of the media presentation comprises a series of emotional states synchronized with activity or objects depicted in the media presentation; the sequence of target emotional states comprises retrieving a plurality of sets of information corresponding to the series of emotional states; the neurostimulation pattern comprises defining a series of temporally synchronized 

Referring to Claims 3 and 21, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, further comprising presenting the neurostimulation pattern to the subject encoded within an audiovisual content of the media presentation (e.g. Pal et al Paragraph [0175] and Monroe abstract, Column 2 lines 25-30 and Column 3 lines 3-9).

Referring to Claim 5, 6 and 20, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, wherein the neurostimulation pattern is derived from recorded neural correlates of mental states of a plurality of donors being in the respective target emotional state, and the neurostimulation pattern is derived from a consensus of brainwave patterns of the plurality of different donors (e.g. Paragraph [0036]).

Referring to Claims 7 and 22, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, wherein for each target emotional state, a plurality of different neurostimulation patterns are defined, each respective different neurostimulation pattern record being derived from a distinct subpopulation of the plurality of different donors, further comprising determining a characteristic of the subject, and selecting a respective one of the different neurostimulation patterns based on the determined characteristic (e.g. Paragraph [0036]).

Referring to Claims 8 and 23, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, wherein the neurostimulation pattern is at least one of a light signal, and an acoustic signal encoded to achieve brainwave entrainment with the determined brainwave pattern (e.g. Pal et al Paragraph [0175] and Monroe abstract, Column 2 lines 25-30 and Column 3 lines 3-9).

Referring to Claims 9 and 24, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, wherein the neurostimulation pattern is encoded in the media presentation (e.g. Pal et al Paragraphs [0175] and [0093] and Monroe abstract, Column 2 lines 25-30 and Column 3 lines 3-9).

Referring to Claims 10 and 25, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, further comprising receiving automatically-generated concurrent feedback on a brain state of the subject while being presented with the media presentation, wherein the neurostimulation pattern is defined by at least one automated processor further based on the concurrent feedback (e.g. Paragraphs [0048-0050], [0066] and [0084-0085]).

Referring to Claims 11 and 26, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, wherein the media presentation comprises an audiovisual presentation and the neurostimulation pattern is encoded as at least one of monaural beats, binaural beats, and isochronic tones within the audiovisual presentation of the media presentation (e.g. Pal et al Paragraph [0175] and Monroe abstract and Column 3 lines 3-9 t).

Referring to Claims 12, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, wherein the media presentation comprises a virtual reality presentation (e.g. Pal et al Paragraphs [0101] and [0116]).

Referring to Claims 13 and 28, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, wherein the media presentation comprises an audiovisual presentation, and the neurostimulation pattern is subliminally encoded as at least one of an audio and a visual stimulus within the audiovisual presentation of the media presentation (e.g. Pal et al Paragraphs [0092] [0093], and [0175] and Monroe abstract, Column 2 lines 25-30 and Column 3 lines 3-9).

Referring to Claim 14, Aguilar Domingo in view of Pal et al and Monroe teaches the method according to claim 13, wherein the neurostimulation pattern is encoded as the at least one of the audio and the visual stimulus within the audiovisual presentation dependent on concurrent feedback representing a brain state of the subject (e.g. Paragraphs [0048-0050], [0066] and [0084-0085] and Pal et al Paragraph [0175] and Monroe abstract, Column 2 lines 25-30 and Column 3 lines 3-9).
Referring to Claim 27, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, wherein the media presentation is a game, and the neurostimulation pattern 
Referring to Claim 32, Aguilar Domingo in view of Pal et al and Monroe teaches the method of claim 31, wherein the audiovisual presentation is at least one of a digital photograph, a movie, a video, a 3-D video, a holographic video, an audio, an Internet page, a virtual reality presentation, and a computer game (e.g. Pal et al Paragraph [0101], [0175] and Monroe abstract, Column 2 lines 25-30 and Column 3 lines 3-9).

Referring to Claim 33, Aguilar Domingo in view of Pal et al and Monroe teaches the method of claim 31, wherein the brainwave pattern is obtained by: recording brainwaves of at least one donor in an emotional state; extracting at least one of a temporal and a spatial pattern from the recorded brainwaves; converting said at least one of a temporal and a spatial pattern into a neurostimulation pattern (e.g. Paragraphs [0024-0032] and claim 11 and Monroe abstract, Column 2 lines 25-30 and Column 3 lines 3-9).

Referring to Claim 35, Aguilar Domingo in view of Pal et al and Monroe teaches the method of claim 33, wherein the recording is performed using one of an electroencephalogram and magnetoencephalogram (e.g. Paragraphs [0024-0032] and claim 11 and Monroe abstract).

Referring to Claim 36, Aguilar Domingo in view of Pal et al and Monroe teaches the method of claim 33, wherein the extracting comprises at least one of filtering for noise, 

Referring to Claim 37, Aguilar Domingo in view of Pal et al and Monroe teaches the method of claim 31, wherein the embedded neurostimulation pattern modulates a video element of the audiovisual media presentation (e.g. Pal et al Paragraphs [0093] and Monroe abstract, Column 2 lines 25-30).

Referring to Claim 38, Aguilar Domingo in view of Pal et al and Monroe teaches the method of claim 31, wherein the embedded neurostimulation pattern modulates an audio element of the audiovisual media presentation (e.g. Pal et al Paragraphs [0093] and [0175] and Monroe abstract and Column 3 lines 3-9).

Referring to Claim 39, Aguilar Domingo in view of Pal et al and Monroe teaches the method of claim 38, wherein the modulated element of the audio element of the audiovisual presentation generates at least one of binaural beats. Monaural beats, and isochronic tones (e.g. Pal et al Paragraph [0175] and Monroe abstract and Column 3 lines 3-9).

Referring to Claim 40, Aguilar Domingo in view of Pal et al and Monroe teaches the method of claim 31, further comprising selectively modulating at least one of an electric current, a magnetic field, a light, a sound, selectively dependent on the embedded neurostimulation pattern and a feedback signal from a subject representing a brain state 

Referring to Claim 41, Aguilar Domingo in view of Pal et al and Monroe teaches the method of claim 40, wherein light is used for subliminal light sensory stimulation; the sound is used for subliminal auditory sensory stimulation, wherein the auditory sensory stimulation is one of monaural beats, binaural beats and isochronic tones (e.g. Pal et al Paragraphs [0092] and [0175] and Monroe abstract, Column 2 lines 25-30 and Column 3 lines 3-9).
Claims 4, 19, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar Domingo (US Publication 2015/0105837) in view of Pal et al (US Publication 2016/0346545) and Monroe (US Patent 5,213,562) as applied above, and further in view of Ritchy et al (US Publication 2017/0061034).
Referring to Claims 4, 19 and 34, Aguilar Domingo in view of Pal et al teaches the claimed invention, except wherein the target emotional state is stored in a relational database, having a first table of respective emotional states, and a second table of information relating to neural correlates of the respective emotional states, the first table and the second table being linked together and searchable based on respective emotional state.
 	Ritchey et al teaches that it is known to use information stored in a relational database, having a first table of respective emotional states, and a second table of information relating to .
Claims 15, 16, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Aguilar Domingo (US Publication 2015/0105837) in view of Pal et al (US Publication 2016/0346545) and Monroe (US Patent 5,213,562) as applied above, and further in view of Menon et al (US Publication 2018/0078164).
Referring to Claims 15 and 29, Aguilar Domingo in view of Pal et al and Monroe teaches the claimed invention, except wherein the automatically generated concurrent feedback 
 	Menon et al teaches that it is known to use a brain activity detection device (BADD) comprising a single instruction multiple data (SIMD) processor as set forth in Figure 4, processor 401 and Paragraph [0066] to provide improved performance when processing multiple data elements at the same time.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Aguilar Domingo, with a brain activity detection device (BADD) comprising a single instruction multiple data (SIMD) processor as taught by Menon et al, since such a modification would provide the predictable results of improved performance when processing multiple data elements at the same time.

Referring to Claim 16, Aguilar Domingo in view of Pal et al, Monroe and Menon et al teaches the claimed invention, wherein the media presentation is a game, and the neurostimulation pattern is encoded within an audiovisual output of the game (e.g. Pal et al Paragraph [0122]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hewett (US Patent 7,674,224) discloses incorporating brain wave entrainment into an audio composition.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792